Citation Nr: 0934706	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bladder cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
the Veteran's request to reopen his previously denied claim 
for service connection for bladder cancer as the Veteran had 
not submitted new and material evidence and denied 
entitlement to an increased rating in excess of 30 percent 
for PTSD. 

Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been 
submitted with regard to the claim for service connection for 
bladder cancer.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998).

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

The issue of entitlement to service connection for bladder 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the 
Veteran's claim for service connection for bladder cancer.  
The Veteran did not appeal this decision.

2. Evidence received since the May 2005 RO decision includes 
information that was not previously considered and which 
establishes a fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial.

3.  The Veteran's PTSD is manifested by a depressed mood, 
anxiety, irritability, social impairment, panic attacks, 
employment difficulties, sleep impairment, suicidal thoughts, 
and impaired concentration and memory, with Global Assessment 
of Functioning (GAF) scores ranging from 50 to 60. 
 

CONCLUSIONS OF LAW

1.  The RO's May 2005 rating decision that denied the claim 
for service connection for bladder cancer is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received since that May 2005 decision is new 
and material and, therefore, sufficient to reopen the claim 
for service connection for bladder cancer.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an increased rating of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130,  
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In view of the Board's favorable decision in reopening the 
Veteran's claim for service connection for bladder cancer, 
further assistance is unnecessary to aid the Veteran in 
substantiating the petition to reopen.  Wensch v. Principi, 
15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

As for the Veteran's increased rating claim, a Veteran is 
presumed to be seeking the maximum rating permitted by law, 
but may limit his appeal to a lesser benefit.  AB v. Brown, 6 
Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).  In this case, the Veteran, through his 
representative, argued during the May 2009 hearing that his 
PTSD more approximated the 50 percent evaluation.  As the 
Board is granting the precise relief requested by the 
Veteran, i.e., an increased 50 percent rating, the claim is 
substantiated, and there are no further VCAA duties.  Wensch, 
15 Vet App at 367-68; see also 38 U.S.C.A. § 5103A(a)(2); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004). 

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for bladder 
cancer in May 2005 because there was no evidence that the 
Veteran's bladder cancer was related to service.  Although 
notified of the RO's decision, the Veteran did not appeal and 
the RO's May 2005 decision is therefore final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

After the May 2005 denial, January 2007 and June 2009 letters 
from Dr. Moule concerning the Veteran's bladder cancer have 
been received.  As this additional evidence shows that the 
Veteran's bladder cancer may be related to service, the 
evidence is new and material and the Veteran's claim is 
reopened.


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id. at 443.  The Court of Appeals 
for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan, 16 Vet. App. 
at 444.

The Veteran's VA medical records indicate that due to his 
PTSD, he has experienced occupational impairment and 
difficulties in establishing and maintaining effective work 
relationships.  For example, a May 2006 VA PTSD clinic note 
reflects that the Veteran reported having lost jobs due to 
feeling depressed and being unable to get out of bed.  An 
August 2007 letter submitted by the Veteran and his testimony 
during the May 2009 hearing reveals that he worked for a 
private company that provided transportation throughout the 
campus of Brown University.  He started as a full time 
supervisor six years prior to the May 2009 hearing, but lost 
the position due to his lack of patience and difficulty 
dealing with the employees with whom he worked.  Although the 
Veteran remained employed with the same company, he was only 
given a part time position as a shuttle driver for the 
university.  Furthermore, the Veteran testified during the 
May 2009 hearing that he continued to have trouble with his 
job because he could not deal with people and that he was 
often reminded of his time in Vietnam when he would transport 
Asian students.

As for the Veteran's social relationships, the Veteran's 
medical records indicate that he has consistently 
demonstrated social impairment and difficulty in establishing 
and maintaining effective social relationships.  For example, 
a November 2005 VA general mental health note reveals that he 
experienced social isolation and a feeling of detachment and 
estrangement from others.  A December 2006 VA examination 
report indicates that the Veteran reported that he did not 
like people and that he preferred to be alone and work alone.  
An October 2008 VA examination report reveals that the 
Veteran felt detached and emotionally distant from others.  
Furthermore, during the May 2009 hearing, the Veteran 
testified that he hated crowds and was a loner.

The evidence also indicates that the Veteran's PTSD has 
resulted in an impaired relationship with his family.  For 
example, a January 2006 VA examination report reveals that 
the Veteran reported his marriage as "rocky" and that he 
and his wife did not get along very well.  In a December 2006 
letter, Dr. Hamel stated that the Veteran was prone to 
withdrawal and detachment from his wife and family, and that 
he exhibited alternating episodes of irritability and angry 
outbursts.  The December 2006 VA examination report indicates 
that while the Veteran's impaired social functioning was more 
directly related to family relationship issues rather than 
PTSD, his PTSD was contributing to the stress seen in his 
social relationships.  The examiner who conducted the 
December 2006 VA examination concluded that the Veteran's 
social impairment was at least moderate and was related to 
his PTSD.  
   
In a February 2007 letter, the Veteran's wife stated that her 
relationship with her husband was at an all time low and that 
he was very impatient and would use abusive language towards 
her.  Also, the Veteran was very explosive and volatile at 
times and was not able to calmly and rationally discuss 
issues because he would become very emotionally charged, thus 
resulting in arguments with his wife. Furthermore, during the 
May 2009 hearing, the Veteran testified that he did not get 
along with his wife and that they would argue about 
everything.  He also testified that he had trouble with his 
kids and that they were estranged from he and his wife.

As for the Veteran's thinking, the evidence indicates that 
the Veteran has experienced flashbacks, recurring nightmares, 
difficulty sleeping, impaired concentration and memory, and 
suicidal thoughts.  For example, the November 2005 VA general 
mental health note and January 2006 VA examination report 
indicate that the Veteran reported experiencing frequent 
flashbacks, especially at work when alone during the night 
and when not busy.  He also experienced nightmares, 
difficulty staying asleep, and some difficulty concentrating.  
A February 2006 VA PTSD clinic note described the Veteran's 
thought content as underproductive.  The December 2006 VA 
examination report reveals that the symptoms of the Veteran's 
PTSD included repeated disturbing memories, thoughts, images, 
and dreams of Vietnam, trouble remembering important parts of 
his stressful military experience in the past, and having 
difficulty concentrating.  The October 2008 VA examination 
report reveals that the Veteran had daily and frequent 
intrusive recollections of his traumatic military events and 
nightmares of such events every night.  Also, he reported 
that was very forgetful and would have to write things down 
because he could not remember.  Furthermore, during the May 
2009 hearing, the Veteran testified that he had poor sleep, 
difficulty with concentration, and occasional suicidal 
thoughts. 

As for the Veteran's mood, the evidence reflects that he has 
experienced depression, anxiety, irritability, and panic 
attacks.  For example, the November 2005 VA general mental 
health note indicates that the Veteran had irritability and 
outbursts of anger (could deescalate quickly), 
hypervigilance, and an exaggerated startle response.  His 
mood was described as depressed.  The May 2006 VA PTSD clinic 
note reveals that the Veteran reported having been depressed 
for the previous 20 to 25 years and that he endorsed an 
increased depressed mood over the previous 6 months, feeling 
depressed more days than not.  He also endorsed anhedonia, 
loss of interest, decreased energy, and poor libido.  His 
mood was described as depressed and irritable.  

The December 2006 VA examination report indicates that the 
Veteran described his mood as being anxious and depressed.  
He endorsed items consistent with a self-report of an 
extremely severe depressed mood, including, but not limited 
to, a feeling as if the future was hopeless and things could 
not improve, a feeling of constant guilt, and blaming himself 
for everything bad that happened.  He also experienced a loss 
of interest in activities he used to enjoy, felt emotionally 
numb, was irritable and had angry outbursts, and was 
hypervigilant.  The October 2008 VA examination report 
indicates that the Veteran had an irritable and depressed 
affect and mood.  He reported that he was always depressed, 
life was very depressing, and that nothing good was happening 
to him.  He had feelings of hopelessness and endorsed 
thoughts about death and that his life was not worth living, 
as well as thoughts about ending it all.  Furthermore, during 
the May 2009 hearing, the Veteran testified that he 
experienced daily anxiety and panic attacks, and constant 
depression.

The Board has also considered the GAF scores assigned 
throughout the appeal period.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  The evidence reflects that the Veteran 
has been assigned GAF scores ranging from 50 to 60, with the 
most recent score being 50, as reflected in a January 2009 VA 
mental health note.  GAF scores ranging from  41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 
C.F.R. § 4.126(a).  

The evidence above reflects most of the symptoms needed for a 
50 percent  disability rating.  Accordingly, an increased 
rating of 50 percent for PTSD is warranted. 

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  In this 
case, the Veteran has reportedly been gainfully employed 
since his discharge from service.  The question of 
entitlement to TDIU is therefore not raised.

Hence, the full benefit sought on appeal, an increased rating 
of 50 percent for PTSD, is granted.


ORDER

As new and material evidence had been received, the petition 
to reopen the claim for service connection for bladder cancer 
is granted.

Entitlement to an increased rating of 50 percent for PTSD is 
granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

The Veteran's medical records indicate that he has been 
diagnosed as having bladder cancer, described as transitional 
cell carcinoma of the bladder.  Such records include, but are 
not limited to, Dr. Sullivan's March 2004 examination report, 
an August 2004 VA managed care note, and Dr. Moule's January 
2007 letter.  Furthermore, the Veteran served in Vietnam and 
is presumed to have been exposed to herbicides, including 
Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307 (2008).  

If a Veteran  was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2008).

As transitional cell carcinoma is not one of the conditions 
listed in 38 C.F.R. § 3.309(e), presumptive service 
connection on the basis of his exposure to herbicides is not 
warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 
27,630-41 (May 20, 2003) (stating that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted). 

However, notwithstanding the foregoing presumptive 
provisions, a claimant is not precluded from establishing 
service connection with proof of direct causation.  38 
U.S.C.A. § 1113(b) (West 2002) ; Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994). 

Dr. Moule's January 2007 letter stated that exposure to Agent 
Orange was known to be associated with formation of 
transitional cell carcinoma of the bladder.  Furthermore, Dr. 
Moule's June 2009 letter stated that although he was not 
certain as to the timing of the occurrence of the Veteran's 
bladder tumor and his discharge from military service, if he 
was exposed to any toxic chemicals during his military 
service it was conceivable that his subsequent development of 
bladder cancer may be related to that exposure.  Given these 
statements and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's bladder cancer may be 
associated with his service. 

Dr. Moule's statements are not definitive, and do not site 
any evidence for the proposition that bladder cancer is known 
to be related to Agent Orange exposure.  Hence, it is not 
sufficient to decide the appeal.

As there is evidence of current bladder cancer, in-service 
herbicide exposure, and a possible relationship between the 
Veteran's bladder cancer and the in-service herbicide 
exposure, VA's duty to obtain an examination as to the nature 
and etiology of the Veteran's bladder cancer is triggered.  
Such an examination is needed to obtain a competent medical 
opinion as to the relationship of the bladder cancer to 
service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of his 
bladder cancer.  All indicated tests and 
studies should be conducted.

		The claims folder must be sent to the examiner for
		review; consideration of such should be reflected 
in the
		completed examination report or in an addendum.

        The examiner should opine as to whether it is at 
least as
likely as not (50 percent probability or more) that 
the Veteran's bladder cancer is related to service, 
including the presumed in-service herbicide 
exposure.  The examiner must provide a rationale 
for each opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms; and such reports 
must be considered in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


